Citation Nr: 1141412	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for lumbar spine degenerative joint disease.

2.  Entitlement to a higher initial disability rating in excess of 30 percent for an anxiety disorder. 

3.  Entitlement to a compensable (in excess of 0 percent) initial disability rating for sinusitis.  

4.  Entitlement to a compensable (in excess of 0 percent) initial disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Seattle, Washington and a September 2006 rating decision by the VA RO Albuquerque, New Mexico.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for July 2010 but the Veteran did not report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 Appellant's Brief, the Veteran's representative asserted that the Veteran's disabilities have worsened since the prior VA examination in September 2005 with additional range of motion findings in August 2006.  The representative specifically notes that the Veteran finds the August 2006 examination to be inaccurate.   

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, the representative's argument showing the increase in severity of the Veteran's symptoms since the prior VA examinations as well as the time period between the previous VA examinations in 2005 and 2006, over a five year gap, is enough to require a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA psychiatric examination to ascertain and evaluate the current level of severity of the Veteran's anxiety disorder.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should report the extent of the Veteran's anxiety disorder in accordance with VA rating criteria, to include a Global Assessment of Functioning score.  Particular attention should be addressed to occupational and social impairment, as well as the occurrence of any suicidal ideation.  

All opinions must be supported by a complete rationale.

2.  The Veteran must be scheduled for a VA orthopaedic examination to ascertain and evaluate the current level of severity of the Veteran's lumbar spine degenerative joint disease.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine degenerative joint disease could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

All opinions must be supported by a complete rationale.

3.  The Veteran must be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's sinusitis and rhinitis.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  Specifically, the examiner should determine whether the Veteran's sinusitis results in any incapacitating episodes and note how many episodes occur per year.  The examiner should also note the number of non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.  Additionally, the examiner should indicate the percentage of obstruction of the nasal passages on both sides and note the presence of any polyps.    

All opinions must be supported by a complete rationale

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for any disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


